Citation Nr: 0721674	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-24 419	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a rating in excess of 10 percent for tinnitus, 
to include separate ratings. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active military duty from June 1951 to 
June 1955.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Paul, Minnesota (RO).


FINDING OF FACT

On June 19, 2007, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal for entitlement 
to a rating in excess of 10 percent for tinnitus, to include 
separate ratings.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran for the issue of entitlement to a rating in excess of 
10 percent for tinnitus, to include separate ratings, have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by the authorized representative.  38 C.F.R. 
§ 20.204.  The veteran through his authorized representative 
has withdrawn the issue of entitlement to a rating in excess 
of 10 percent for tinnitus, to include separate ratings, and, 
hence, there remain no 


allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to this issue and it is 
dismissed.


ORDER

The claim of entitlement to a rating in excess of 10 percent 
for tinnitus, to include separate ratings, is dismissed.



		
JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


